Citation Nr: 1108681	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), claimed as major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted an increased rating for PTSD, claimed as major depressive disorder, and assigned a 50 percent evaluation, effective June 15, 2007.  The Veteran disagreed, and this matter is properly before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in January 2010.  A transcript of the hearing is of record. 

At the January 2010 hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (c) (2010).  


FINDINGS OF FACT

1. The Veteran's PTSD is characterized by depression, insomnia, nightmares, flashbacks, intrusive thoughts and memories, hypervigilance, irritability, outbursts of anger, low energy (analogous to disturbances of motivation and mood), avoidance of crowds, fireworks, war movies, and television, social isolation, startle response, survivor's guilt, poor concentration, feelings of guilt and hopelessness, paucity of speech, slowing of psycho motor skills, impaired short term memory, limited judgment, poor appetite, and difficulty in establishing and maintaining relationships

2. The Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms like or similar to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstance.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate a claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A July 2007 VCAA letter was issued prior to the initial rating which addressed the evidence needed to substantiate the claims for service connection.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, another VCAA letter was issued in May 2009 regarding the claim for a higher initial rating. The claim for a higher initial rating was readjudicated after the issuance of that notice in an October 2009 supplemental statement of the case, curing any notice timing errors.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant section 5103(a) notice followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Consequently, the Board finds that VA met its obligation to notify the Veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him adequate VA examinations in October 2007 and May 2009, and by affording him the opportunity to give testimony before the Board in January 2010.  The record includes VA treatment records and the service medical records.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  As such, the Board will now turn to the merits of the Veteran's claim.

Rating Laws and Regulations

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

The Veteran's PTSD has been evaluated under Diagnostic Code 9411 of 38 C.F.R. 4.130, which sets forth criteria for evaluating posttraumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9411.  Pertinent portions of the general rating formula for mental disorders are as follows:

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness" and is used as a tool to determine the severity of one's disability.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2010).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  See also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Initial Rating of PTSD Analysis

The Veteran asserts his service-connected PTSD presents a greater degree of impairment than the currently assigned 50 percent evaluation.  At VA examinations in October 2007 and May 2009, the Veteran reported symptoms that included depression, insomnia, nightmares, flashbacks, intrusive thoughts and memories, hypervigilance, irritability, outbursts of anger, low energy, avoidance of crowds, fireworks, war movies, and television, social isolation, startle response, survivor's guilt, poor concentration, feelings of guilt and hopelessness, paucity of speech, slowing of psychomotor skills, impaired short term memory, limited judgment, poor appetite, and difficulty in establishing and maintaining relationships.  The Veteran submitted statements from his psychiatrist to the effect that his symptoms warrant a 50 percent rating.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran's PTSD is characterized by depression, insomnia, nightmares, flashbacks, intrusive thoughts and memories, hypervigilance, irritability, outbursts of anger, low energy (analogous to disturbances of motivation and mood), avoidance of crowds, fireworks, war movies, and television, social isolation, startle response, survivor's guilt, poor concentration, feelings of guilt and hopelessness, paucity of speech, slowing of psychomotor skills, impaired short term memory, limited judgment, poor appetite, and difficulty in establishing and maintaining relationships effective work and social relationships.  

The pertinent evidence of record includes VA examinations dated October 2007 and May 2009, VA outpatient treatment records from December 2007 to December 2009, statements from a VA psychiatrist dated in July 2007 and February 2008, testimony from a January 2010 Board hearing, and the Veteran's statements.  

In October 2007, the Veteran was afforded a VA examination for PTSD.  The Veteran asserted that, since the in-service traumatic events, he has difficulty sleeping every night, only getting approximately four hours of broken sleep and has nightmares about Vietnam four to five times a week.  He informed the examiner that he is depressed and avoids crowds, war movies, and news about the Iraq and Afghanistan wars.  The Veteran reported that he has difficulty being in and maintaining relationships and that he has been separated from his wife since 1983.  He lives alone, has little contact with his son, but maintains contact with his 8 brothers and one sister.  He told the examiner that he experiences hypervigilence, including acts such as scanning his environment for safety, sitting with his back to doors, checking doors, and locking his bedroom door on a regular basis.  He also reported that he has a startle response to sounds similar to gunshots or loud bangs and that he is irritable, short-tempered, and lacks energy.  The Veteran told the examiner that he is a supervisor and has had outbursts on the job and problems getting along with people with whom he worked.  However, he also revealed that he was never fired, quit, or reprimanded on the job and currently works part time, where he has not missed time from work due to any emotional problems.  Finally, he denied suicidal ideation, periods of drug and alcohol abuse, and a sense of foreshortened future but explained that he tends to ignore his grooming habits at times and has flashbacks and intrusive thoughts about Vietnam.  

The October 2007 VA examiner noted that the Veteran has suffered no significant post-military stressors except for the separation from his wife in 1983, which has caused depression and some social withdrawal.  The examiner noted that the Veteran was casually and appropriately dressed with no impairment of thought process or communication.  The examiner also noted that the Veteran has been receiving psychiatric care for about a year and is prescribed Paxil.  The examiner determined that the Veteran's general reasoning and judgment were within normal limits, and that his memory was adequately intact.  He had no suicidal or homicidal ideation, delusions, or hallucinations, but his affect was clearly depressed.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, secondary to the PTSD symptomatology.  The assigned GAF score was 45.

The Veteran submitted statements from his VA psychiatrist dated in July 2007 and February 2008.  In the July 2007 statement, the psychiatrist wrote that the Veteran was referred to her from his primary care physician due to concerns about significant depression.  She explained that the Veteran has suffered for many decades from PTSD related to his service in Vietnam, including symptoms of depression and irritability.  The psychiatrist noted that the Veteran has been separated from his wife since 1983, and maintained that the Veteran now sees that he has always had difficulty expressing loving feelings and staying in close relationships.  She also noted that the Veteran has a thirty year old son with whom he has limited contact.  The psychiatrist wrote that the Veteran suffers from symptoms such as chronic insomnia, nightmares about Vietnam every night, daily intrusive memories about reconnaissance missions, hypervigilance and excessive startle response.  She also noted that the Veteran becomes especially upset when he recalls his fellow soldier who was killed and that he has survivor's guilt.  In addition, she wrote that the Veteran avoids crowds, fireworks, war movies, and watching television.  She opined that the Veteran has an associated major depression related to his PTSD which is manifested by severe depressed mood every day, anergy, anhedonia, poor concentration, feelings of guilt and hopelessness, but his religion prevents him from thoughts of suicide.  The Veteran's thought process is goal-directed.  The examiner stated that the Veteran has no homicidal ideation but admits to "hearing things" which seems to be related to his severe hypervigilance and being on guard as he was in Vietnam.  The examiner did not indicate the presence of hallucinations or delusions.  His insight and judgment are fair to limited at times, and she assigned him a GAF score of 45.

In the February 2008 statement, the psychiatrist wrote that the Veteran had an increase in his PTSD symptoms.  She indicated that the Veteran symptoms warrant a 50 percent rating.  She wrote that the Veteran has a paucity of speech and psychomotor slowing due to his continued significant depression related to PTSD.  The physician wrote that due to his PTSD and related Major Depression, the Veteran has difficulty concentrating which results in impaired short term memory.  This makes it difficult for the Veteran to carry out complex and some simple tasks, especially at work.  She reiterated that the Veteran suffers from anergy (lack of energy) and anhedonia (lack of motivation or enjoyment in usually pleasurable activities).  She wrote that he also suffers from limited judgment at times, severe mood disturbances, and that the Veteran and his wife have been separated since 1983 due to his inability to express loving feelings, which is a diagnostic symptom of PTSD.

The Veteran underwent another VA examination in May 2009.  After reviewing the Veteran's claims folder and electronic file, the May 2009 examiner noted that the Veteran had been diagnosed with PTSD in 2007.  The Veteran reported that he continues to have all the psychiatric symptoms that he had in 2007.  He has also noticed an increase in irritability, sleeping problems, and memories of Vietnam.  The Veteran asserted that he continues to have daily, unwanted memories of Vietnam, dreams of Vietnam which occur approximately 4 nights per week, night sweats, and flashbacks related to noises or smells in the environment, which vary in frequency of occurrence.  He continues to feel very uncomfortable in crowds, and therefore, stays away from groups of people.  He also reported that he has problems enjoying social activities which has led to him to not go to church regularly.  The Veteran also told the examiner that he keeps in good contact with his family and occasionally goes to dinner with family and friends.  He reported that he has outbursts of anger, has no energy, and his appetite goes up and down.  He also has frequent problems focusing and maintaining his attention, has overall decreased concentration, forgets routines, and has difficulty working with more than two or three peers.  He complained that psychiatric symptoms interfere with employment, but denied having any time lost from work.  He expressed concern that his psychiatric symptoms would cause him to lose his part-time job, which he has held for the past 9 years.  

The May 2009 examiner noted that the Veteran is diagnosed as having a moderate intensity of occupational impairment due to psychiatric symptoms.  Following a mental status examination, the May 2009 examiner noted that the Veteran was neatly dressed and well-groomed and that he was oriented to time, person and place.  His speech was normal in all aspects, and he had no difficulty carrying out activities of daily living.  His psychomotor functions were normal and his memory was entirely normal for recall, remote, and recent events.  His intellectual functions were in the high normal range, cognitive functions were normal, and insight and judgment were very good.  The Veteran's mood was noticeably low and his affect was sad with some periods of flatness.  He also had a moderately high to high level of anxiety throughout the interview.  The examiner noted no evidence of inappropriate behavior, and the Veteran denied having suicidal or homicidal thoughts.  The Veteran did complain of very longstanding chronic insomnia with interference with the initial and middle phases of sleep.  The examiner noted that the Veteran complained that his appetite is usually poor and never improves past the fair range.  He also complained of chronic feelings of very low to no energy, decreased motivation, and several years of intense irritability.  The examiner also noted that the Veteran has had continual psychiatric care since the October 2007 VA examination and that he is prescribed an anti-depressant medication.

The examiner determined that the Veteran has intense symptoms related to re-experiencing the stressors of Vietnam, moderately intense symptoms related to symptoms of increased arousal, and moderate symptoms related to avoidance behaviors.  The examiner opined that the Veteran's psychiatric symptoms fulfill the criteria for a diagnosis of PTSD and that the PTSD is rated as having a severe intensity.  The examiner also noted that the Veteran has numerous depressive symptoms which fulfill the criteria for a diagnosis of major depressive disorder, which is secondary to PTSD.  The depression is rated as having a moderate intensity.  The examiner determined that the Veteran has daily psychiatric symptoms that last all day and include daily thoughts of Vietnam, dreams of Vietnam, night sweats, restless sleep, flashbacks, chronic irritability, hypervigilance, and decreased socialization.  He has not had any periods of remission of psychiatric symptoms since the October 2007 PTSD examination.  The assigned GAF score was 43.

Outpatient treatment records show the Veteran received mental health treatment from December 2007 to December 2009.  During treatment, he reported having difficulty remembering tasks necessary for the job and feeling depressed, having little motivation, social isolation, no energy and anhedonia.  The Veteran also reported being isolated and only going to church and visiting his sister after church.  He reported verbal outbursts but indicated that there were no physical altercations.  He was prescribed Paxil, and in August 2009 reported doing somewhat better with using Paxil.  In November 2009, the Veteran reported improvement in his work relationship.

In January 2010, the Veteran had a Board hearing.  At the hearing, the Veteran testified that he is entitled to a rating in excess of 50 percent for PTSD because of his disturbances of motivation and mood, issues with his speech, the slowing down of his psycho motor skills, and continued depression as a result of his PTSD.  The Veteran's representative explained that regular mental health treatment shows that the Veteran suffers from depression, insomnia, nightmares, flashbacks, hypervigilance, and irritability.  He also has difficulty remembering tasks for his job, becomes easily angered at work, and feels likes he is a "loose cannon".  The Veteran's representative also testified that the Veteran has trouble concentrating, has a lack of energy, mood disturbances, and is very tearful when he discusses his experiences in Vietnam.  The Veteran's representative stated that in October 2007, the Veteran was assigned a GAF score of 30 and that his behavior is considerably influenced by blues, hallucinations, serious impairment in communication of judgment, and the ability to function in almost all areas.  He indicated that the Veteran has family issues and is separated from his wife, although they talk every day and he still supports her.  

The Veteran testified that he has poor communication with his eldest son and that his youngest son is constantly out of control.  He also testified that he has been working part time for approximately five years, is "like a loose cannon" at work, and that his reactions sometimes gets him into trouble, causing him to be called into the office at times.  He also stated that he pushed a young man for walking into his face at work.  The Veteran stated that he could not take on a full time job because there is too much stress.  The Veteran explained that he does not have a social life, no girlfriend or any relationship of any kind, and that he does not feel confident enough to be around people, with the exception of going to church on Sunday.  He expressed that he feels hopeless and helpless and only goes to work and goes back to his apartment to stay.  He reported that he receives mental health treatment about every two weeks.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD is characterized by moderate intensity of occupational impairment due to such symptoms like or similar to depression, insomnia, nightmares, flashbacks, intrusive thoughts and memories, hypervigilance, irritability, outbursts of anger, low energy (analogous to disturbances of motivation and mood), avoidance of crowds, fireworks, war movies, and television, social isolation, startle response, survivor's guilt, poor concentration, feelings of guilt and hopelessness, paucity of speech, slowing of psycho motor skills, impaired short term memory, limited judgment, poor appetite, and difficulty in establishing and maintaining relationships.  For these reasons, the Board finds that the Veteran's PTSD symptoms have not met or more nearly approximated the requirements of a higher schedular rating of 70 percent under Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Veteran's PTSD has not manifested occasional and social impairment with deficiencies in areas such as judgment, thinking, due to such symptoms like or similar to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene;or difficulty in adapting to stressful circumstances, as contemplated by a 70 percent schedular disability rating under Diagnostic Code 9411.  

The October 2007 and May 2009 examination reports specifically found no evidence of suicidal ideation, hallucinations, delusions, obsessions, or compulsions.  Although, in a July 2007 statement, the Veteran's psychiatrist wrote that the Veteran's insight and judgment were fair to limited at times, she also wrote that the Veteran's thought process was goal-oriented.  While that examiner noted a report of hearing things, here was no indication of the presence of hallucination or delusions.  In addition, the October 2007 VA examiner found that the Veteran had no impairment of thought process or communication.  While the Veteran reported irritability, there is no evidence that the irritability is accompanied with periods of violence.  

In addition, the May 2009 examiner noted that the Veteran had moderate intensity of occupational impairment due to his psychiatric symptoms.  Although the Veteran stated that he ignored his grooming habits, the October 2007 and May 2009 examiners noted that the Veteran was neatly dressed and well-groomed and that he was oriented to time, person, and place.  His speech, psychomotor skills, memory, and cognitive functions were all normal, with intellectual function in the high normal range.  The examiner also noted that the Veteran's insight and judgment were very good, and there is no evidence that the Veteran suffers panic attacks.  While the evidence shows that the Veteran suffers depression, the evidence does not show that depression affects his ability to function independently or appropriately.  

The May 2009 VA examiner indicated that PTSD is rated as having severe intensity but further indicated that that the Veteran has intense symptoms related to re-experiencing the stressors of Vietnam, moderately intense symptoms related to symptoms of increased arousal, and moderate symptoms related to avoidance behaviors, which have not gone into remission since the October 2007 examination.  The evidence shows that, while the Veteran has difficulty establishing and maintaining effective relationships, which is consistent with the criteria for a 50 percent disability rating.  There is no indication of an inability to establish or maintain effective relationships, as contemplated by a 70 percent schedular disability rating under Diagnostic Code 9411.  In fact, the Veteran reported that he keeps in good contact with his family and occassionaly goes out to dinner with family and friends.  He also testified that although he is separated from his wife, he talks to her everyday.  In addition, while he has poor communication with his eldest son, he does maintain a level of communication with him.  He also reported that although his symptoms interfere with employment and he has difficulty working with more than two to three peers, he has never lost any time from work due to his psychiatric symptoms.  

The record contains reports by the Veteran regarding his employment.  In a January 2008 VA outpatient treatment record, he indicated that while work was stressful, he maintained a good work environment using principles he learned in the military and family.  In February 2008 he indicated he had some difficulty remembering the tasks for the job in management, including memorizing the mission statement.    As noted above he reported in October 2007 and May 2009 that he has never lost any time from work due to his psychiatric symptoms, nor had he ever been fired, quit, or reprimanded on the job.  In November 2009, the Veteran reported improvement in his work relationship.  The Veteran also testified that he does not have a social life or relationship and only goes to work and church on Sunday.  However, in May 2009, the Veteran reported that he keeps in good contact with his family and occasionally goes to dinner with family and friends.    The Board notes that in January 2010, the Veteran testified that his reactions at work sometimes gets him into trouble, causing him to be called into the office at times, including pushing a young man for walking into his face.  While the evidence does show some occupational and social impairment, the evidence shows that he is able to work and maintain personal relationships.  The evidence shows some reports of stressful circumstances at work but that the Veteran remains employed and apparently able to adapt to the work setting.

Furthermore, the Board notes that the Veteran's representative testified that in October 2007, the Veteran was assigned a GAF score of 30 or 35.  However, a review of the record reveals that the Veteran was assigned GAF scores of 45 and 43, and at no time has he been assigned a GAF score of 30 or 35.  As noted above, scores in the range of 43 and 45 reflect serious symptoms.  However, given the actual psychiatric symptoms shown in this case, the Board finds that the level of overall psychiatric impairment is more consistent with a 50 percent rating.  For these reasons, the Board finds that the Veteran's PTSD symptoms have not met or more nearly approximated the requirements of a higher schedular rating of 70 percent under Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Finally, there is no evidence of record to indicate that the Veteran is unemployable due to his service-connected PTSD.  The record shows that the Veteran has been employed part-time as a supervisor at United Parcel Service (UPS) for the past 9 years.  As such, the Board finds no need for further consideration of total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Extraschedular Consideration

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds that the disability picture presented by the Veteran's service-connected PTSD is appropriately contemplated by the 50 percent schedular rating criteria under Diagnostic Code 9411.  The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442.  In this case, the Veteran's symptoms of PTSD, which include symptoms like or similar to depression, insominia, nightmares, flashbacks, intrusive thoughts and memories, hypervigilance, irritability, outbursts of anger, low energy (analogous to disturbances of motivation and mood), avoidance of crowds, fireworks, war movies, and television, social isolation, startle response, survivor's guilt, poor concentration, feelings of guilt and hopelessness, paucity of speech, slowing of psycho motor skills, impaired short term memory, limited judgment, poor appetite, and difficulty in establishing and maintaining relationships are all contemplated by the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.    

ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), claimed as major depressive disorder is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


